OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that all references hereinafter (i.e., paragraph numbers) to Applicant’s specification are to the published specification US 2020/0407591, unless otherwise noted. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 15 September 2020 has been considered.

Specification
The disclosure is objected to because of the following informalities:
[0074] – the phrase “in in” is objected to as being a typographical error; please strike the duplicative (paragraph 0039 in specification filed 15 September 2020)
[0125] – the phrase “the synthetic process” is objected to – the Examiner believes “second” may have intended to be recited rather than “synthetic” (paragraph 0058 in the specification as filed 15 September 2020)
Appropriate correction is required.

Claim Objections
Claims 8 and 11 are objected to
In claim 8, it is respectfully suggested to add a comma after “biphenol skeleton” in order to improve upon the flow/readability of the claim
In claim 11, the phrase “in at least one of terminals of the moiety of the epoxy resin” is respectfully objected to for awkward claim language and/or improper grammar; the Examiner suggests either of “in at least one the terminals” as amendments for overcoming the issue
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, the limitation of the epoxy compound “not having any one of a bisphenol skeleton and a biphenol skeleton” (emphasis added) renders the claim indefinite, as it is unclear (based on the emphasized wording) whether the epoxy compound may include one skeleton and not the other skeleton, or if the limitation intends to limit the epoxy compound to not include both the bisphenol skeleton and the biphenol skeleton. 
For examination on the merits, based on at least [0012, 0018, 0027] of the specification (if not the entirety), the Examiner is interpreting the aforesaid limitation as excluding the epoxy compound from having both of a bisphenol skeleton and a biphenol skeleton. The following claim language options are suggested in order to clarify the issue: “not having a bisphenol skeleton nor a biphenol skeleton”, or “not having any of a bisphenol skeleton or a biphenol 
Claims 9-14 are rejected for depending upon indefinite claim 8.
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al. (US 2003/0004230; “Hirose”). 
“Triglycidyl Isocyanurate.” National Center for Biotechnology Information. PubChem Compound Database, U.S. National Library of Medicine, https://pubchem.ncbi.nlm.nih.gov/compound/Triglycidyl-isocyanurate (hereinafter “PubChem Database”; copy provided herewith) is relied upon as an evidentiary reference for the rejection of claim 12.
Regarding claim 8, Hirose discloses an aqueous coating composition for the inner surfaces of metal food cans [0001, 0002, 0006, 0034, 0035]. The composition comprises an acrylic-modified polyester resin and water [0008, 0034]. The acrylic-modified polyester resin is 
The epoxy-modified polyester (i) is the reaction product of a carboxyl-containing polyester resin (a) and a 1,2-epoxy-containing compound (b) having a molecular weight of 1,200 or less [0010, 0011]. The epoxy (b) may be, inter alia, polypropylene glycol diglycidyl ether, hydrogenated bisphenol A diglycidyl ether, or triglycidyl isocyanurate [0016-0018]. Applicant’s specification indicates that suitable epoxy resins for reaction with the carboxyl group of the polyester and which do not include the bisphenol and biphenol skeletons [0027] include polypropylene glycol diglycidyl ether [0050]; hydrogenated bisphenol diglycidyl ethers [0051, 0181]; and heterocyclic compounds having two or more glycidyl groups (heteroatom(s) not being the glycidyl group(s)) [0036, 0043-0045]. 
The carboxyl-containing polyester (a) and epoxy (b) are esterified between the terminal carboxyl group of the polyester (a) and the terminal epoxy (glycidyl) group of epoxy (b) [0019-0022], at a molar ratio of epoxy to carboxyl groups of 2:1 to 1:1. The esterification is effected by mixing (a) and (b) and heating in the presence of an amine catalyst [0021].The epoxy-modified polyester (i) thus-formed has an epoxy equivalent of 2,000-10,000 [0019], as well as hydroxyl groups in the side chains thereof as a result of the esterification between the carboxyl and epoxy groups [0022]. 
The epoxy-modified polyester (i) is then reacted with the carboxyl-containing acrylic resin (ii) (an acrylate polymer or copolymer) [0023-0025] via esterification (as the main reaction) carried out by heating (i) and (ii) in the presence of an amine catalyst and solvent [0026]. The thus-formed acrylic-modified polyester has substantially no epoxy (glycidyl) groups (remaining) [0028].
Given that the molar ratio of epoxy to carboxyl groups in forming the epoxy-modified polyester (i) is 2:1 to 1:1; given that the subsequent reaction of (i) with (ii) (the acrylic resin which specifically contains the carboxyl group for said reaction) is an esterification in the (claim 8 recites “the reaction product having an epoxy group”). 
However, in addition to the rationale above, it is noted that Applicant’s specification indicates (1) the epoxy resin is the esterification product of the epoxy compound (not having bisphenol or biphenol skeleton) with the carboxyl-group containing polyester carried out while heating, with or without a catalyst, at an epoxy to carboxyl molar ratio of 1:1 [0069-0074], resulting in an epoxy equivalent of 200-200,000 [0075]. Thereafter, (2) acrylic monomers are polymerized to form the acrylate copolymer [0082, 0083, 0092, 0095]. Thereafter, (3) the epoxy resin (i.e., epoxy-modified polyester) and the acrylate copolymer are esterified in the presence of an amine catalyst while heating, resulting in an oxyester linkage formed from the epoxy group of the epoxy resin and the carboxyl group of the acrylate copolymer [0101, 0103, 0104-0110, 0181, 0188, 0199].
Given the rationale set forth above in paragraph 22, and further, given that Applicant’s specification indicates the epoxy resin is substantially identical to the epoxy-modified polyester (i) (epoxy to carboxyl group ratio, epoxy compound, esterification conditions; epoxy equivalent); as well as indicates that the epoxy resin and the acrylate copolymer are esterified under substantially identical conditions to those disclosed in Hirose (heat and amine catalyst) to form the oxyester link, it stands to reason that the epoxy-modified polyester (i) of Hirose would have included an epoxy group for the subsequent esterification reaction with the carboxyl-containing acrylic resin (ii) (i.e., acrylate copolymer), and that said subsequent esterification reaction would have occurred between said epoxy group(s) and the carboxyl group(s) of the acrylic resin (ii), absent factually supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I) – where the claimed and prior art products are identical or substantially identical in prima facie case of either anticipation or obviousness has been established). 
In view of the foregoing, it can be said that the aqueous coating composition of Hirose anticipates the aqueous coating composition of claim 8. The acrylic-modified polyester reads on the (claimed and disclosed) composite resin, said resin including a moiety of an epoxy resin (the epoxy-modified polyester (i)) and a moiety of a carboxyl-group containing acrylate copolymer (the acrylic resin (ii)). Based on Applicant’s specification, the claimed composite resin is a copolymer of the epoxy resin and the acrylate copolymer. The epoxy-modified polyester (i) formed from any of polypropylene glycol diglycidyl ether, hydrogenated bisphenol A diglycidyl ether, or triglycidyl isocyanurate reads on the claimed epoxy compound, as discussed above. 
Regarding claim 9, the epoxy-modified polyester (i) being formed from polypropylene glycol diglycidyl ether (as set forth above) reads on the claimed epoxy compound having an oxyalkylene unit and two glycidyl groups.
Regarding claim 10, the epoxy-modified polyester (i) has an epoxy equivalent of 2,000-10,000 (as set forth above).
Regarding claim 12, as set forth above in the rejection of claim 8, the epoxy compound (b) may be triglycidyl isocyanurate, of which is a heterocyclic (nitrogen heteroatoms) 6-membered ring have tri-epoxy functionality, as evidenced by the PubChem Database [pp. 1, Synonyms; pp. 2, 2D Structure], and whose structure is reproduced below in Figure 1.

    PNG
    media_image1.png
    264
    250
    media_image1.png
    Greyscale

Figure 1. Triglycidyl isocyanurate

Given the tri-functionality, as well as the esterification of (a) and (b) being conducted at a molar ratio of epoxy to carboxyl groups of 2:1 to 1:1, it logically flows that upon esterification with the terminal carboxyl-groups of carboxyl-containing polyester (a), at least some unreacted glycidyl groups of the epoxy compound (b) (specifically triglycidyl isocyanurate) would be positioned as-/define a side chain of (or otherwise introducing branching into) the backbone of epoxy-modified polyester (i), absent factually supported objective evidence to the contrary. As such, upon subsequent esterification with the acrylic resin (ii), it also logically flows that at least some of the unreacted glycidyl group(s) defining side chain(s) (and/or branches) would undergo the esterification with the carboxyl-group(s) of the carboxyl-group containing acrylic resin (ii), thereby forming acrylate copolymer side-chains (and/or branches) (absent the aforesaid evidence) (see MPEP 2112(IV), (V); 2112.01(I))
Regarding claim 13, Hirose discloses that the aqueous coating composition coats the inner surfaces of metal food cans and forms a film having a defined thickness thereon [0035]. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose as applied to claims 8 and 13 above under 35 U.S.C. 102(a)(1), and further in view of Baker et al. (US 2010/0025279; “Baker”).
Regarding claim 14, as set forth above, the aqueous coating composition of Hirose is coated on the inner surfaces of metal food cans (and forms a film thereon), including coated on the metal substrates which are formed into said cans [0035]. 
Hirose is silent regarding the can being formed from a plurality of members which include the aqueous coating composition disposed thereon.
Baker teaches that common metal cans for food are two-piece and three-piece cans (as is generally well recognized in the art); and that the end-wall piece(s) and side-wall are coated (in the form of sheet metal before being assembled, or after being assembled into a can) with a vinyl, polyester, or epoxy-based resin to provide protection against corrosive materials contained therein [0036, 0037, 0056; Figures 2, 3, 6]. 
Hirose and Baker are directed to metal food cans having their interior surfaces coated with a protective resin. 
Given that Hirose teaches the aqueous coating composition as suitable for coating the interior surfaces of metal food containers, including the stock metal materials therefor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the composition onto the interior of either of a two- or three-piece can, in finished or pre-assembled sheet metal form, as taught by Baker, as the aqueous coating composition is explicitly taught for the aforesaid purpose (providing corrosion protection to the can against foodstuffs contained therein) (see MPEP 2144.07). Additionally, it would have been further obvious to have coated the composition onto a two- or three-piece can as stated, as 
The aqueous coating composition of Hirose would have been coated on the interior surface(s) of a two- or three-piece can (coated on the sheet metal prior to forming the pieces or coated on the interior of the formed can), of which reads on the limitations of claim 14.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Craun et al. (US 5,290,828; “Craun”) in view of Ambrose et al. (US 2007/0281179; “Ambrose”) and Hirose.
Regarding claim 8, Craun discloses an aqueous coating composition for metal food and beverage containers [Abstract; col 1, 1-10, 36-58; col 2; col 7, 30-49]. The composition comprises an acrylic-grafted epoxy-polyester interpolymer (and water) [Abstract; col 3, 1-12]. To form the interpolymer, ethylenically unsaturated carboxyl monomers are copolymerized in-situ with a mixture of preformed unsaturated polyester containing double bounds (specifically a carboxyl group) at the terminals thereof and an epoxy resin containing terminal oxirane groups [col 6, 7-39]. 
Specifically, Craun discloses that the polyester, formed from esterification of dicarboxylic acids and diols, includes carboxyl group unsaturation at (at least) the terminals thereof, which allows for copolymerization [col 3, 1-12; col 4]. 
The unsaturated polyester is heated in a small amount of solvent and then the epoxy resin containing the terminal oxirane groups (glycidyl groups) is added thereto to form a mixture [col 7, 50-57; col 3]. The mixture is held at 150°C for 1 hour [col 8, 47-50]. The epoxy resin may be a polyglycidyl ether of bisphenol-A having an epoxy equivalent weight between 140-525 and a number average molecular weight of 280-10,000 [col 3, 15-64].
Thereafter, a solution of initiator dissolved in ethylenically unsaturated carboxyl (group-containing) monomers including acrylic monomers such as acrylic acid and methacrylic acid is over the course of 1 hour at 150°C [col 7, 50-63; col 8, 50-51; col 4, 57-64; col 5, 46-60]. Thereafter, the grafted polymeric blend thus-formed is added to a heated water-amine solution to neutralize the acid groups and render the blend dispersible in water [col 7, 50-68; col 6, 15-39] (specifically dimethylethanol amine, “DMEA”). Noted that Craun also teaches that the amine may be added to the resin mixture first, followed by water [col 6, 54-56].
Applicant’s specification indicates that in order to form the epoxy resin (of the epoxy resin moiety; having an epoxy group for esterification with the acrylate copolymer), a polyester having terminal carboxyl groups [0056, 0068] is reacted with the epoxy compound not having a bisphenol nor biphenol skeleton (and having terminal epoxy groups) at a reaction temperature of 60-240°C for a time period of 0.5 to 24 hours [0070, 0071], where a catalyst is not required but may be employed [0072].
Thereafter, the thus-formed epoxy resin (epoxy-modified polyester) is reacted with carboxyl-group containing monomers such as acrylic acid and methacrylic acid in the presence of an initiator [0082, 0101, 0121, 0123, 0125, 0127, 0128, 0136, 0137, 0245], the carboxyl monomers and initiator being added to the epoxy resin over the course of 1 hour at 120°C [0245-0251] (Applicant’s disclosed second and/or third methods). Thereafter, an amine neutralizer and water are added to the mixture/product at 90°C to form the aqueous dispersion of the composite resin [0245-0251]. The specification indicates that the aforesaid method of forming the composite resin results in the acrylate copolymer being grafted onto at least one terminal of the epoxy resin via an oxyester linkage formed by esterification between the carboxyl group of the carboxyl group monomer(s) and the epoxy group of the epoxy resin (epoxy-modified polyester) [see citations above]. 
In view of the foregoing, given that the unsaturated polyester and the epoxy resin of Craun are mixed and reacted in a substantially identical manner to the epoxy compound and carboxyl-group containing polyester disclosed by Applicant, and given that Craun discloses 
Craun is silent regarding the epoxy resin (which is reacted with the unsaturated polyester having terminal carboxyl groups) not having a bisphenol nor a biphenol skeleton (as set forth above, Craun discloses that the epoxy resin may be a polyglycidyl ether of bisphenol A having a number average molecular weight of 280 to 10,000, of which includes a bisphenol skeleton). 
The Examiner notes that Craun was published March 1, 1994.
Ambrose (published 2007) teaches that various epoxy-based coatings have been used in the past to coat the interior of metal cans to prevent corrosion [0005]. The recycling of materials including the coatings can generate toxic by-products. Furthermore, the epoxy-based coatings which are prepared from monomers such as bisphenol A and diglycidyl ethers thereof, have been reported as having negative health effects [0005]. Ambrose teaches that there is a need for food and beverage can liners that are substantially free of BPA, BPF, BADGE, BFDGE [0005]. As such, Ambrose reasonably teaches that it was recognized in the art before the effective filing date of the invention to eliminate BPA as a reactant in forming polyesters for can coatings [0005, 0006, 0016]. 
 Hirose discloses a substantially similar aqueous coating composition relative to that of Craun, set forth above in the rejection of claim 8 under 35 U.S.C. 102(a)(1) (and not repeated herein for the sake of brevity). In view of the totality of the disclosures of Craun and Hirose, and in view of the aforesaid teaching (from Ambrose) to eliminate BPA or other bisphenol-type structures from food and beverage can coatings, it can be said that Hirose reasonably teaches that any of, inter alia, polypropylene glycol diglycidyl ether, hydrogenated bisphenol A diglycidyl 
Craun, Hirose, and Ambrose are all directed to aqueous coating compositions for the interior surfaces of metal food and beverage containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized any of polypropylene glycol diglycidyl ether or hydrogenated bisphenol A diglycidyl ether, respectively, in place of the bisphenol A diglycidyl ether (epoxy resin of Craun), in order to eliminate the bisphenol structure from being present in the coating composition to reduce health concerns and increase recycle-ability, as taught by Ambrose, and because the aforesaid epoxy compounds would have been recognized within the art as functionally equivalent to the bisphenol A (and F) diglycidyl ethers for reacting with unsaturated polyesters in forming acrylic-modified epoxy-polyester polymers for aqueous coating compositions which are coated onto the interior surfaces of metal food cans (see MPEP 2144.06(II) and 2144.07), where an express suggestion to substitute one functionally equivalent component for another is not necessary to render such substitution obvious. 
The acrylic-grafted epoxy-polyester interpolymer of Craun, as modified, would have comprised all of the features set forth above/been formed from the same process steps as set forth above (of which are substantially identical to Applicant’s disclosed second and/or third methods), wherein the bisphenol A diglycidyl ether (epoxy which is reacted with the unsaturated polyester) would have been replaced with either of hydrogenated BPA diglycidyl ether or polypropylene glycol diglycidyl ether. As such, it can be said that the epoxy-polyester (formed via esterification between terminal carboxyl groups of polyester and either of the aforesaid epoxy compounds having two glycidyl groups) of Craun, as modified, would have been substantially identical to the claimed and disclosed epoxy resin (and would have included the 
The aqueous coating composition of Craun, as modified, reads on all of the limitations of claim 8.
Regarding claim 9, as set forth above in the rejection of claim 8, the epoxy resin which is reacted (esterification) with the terminal carboxyl groups of the unsaturated polyester would have been hydrogenated bisphenol A diglycidyl ether or polypropylene glycol diglycidyl ether, the former including cyclic hydrocarbon units and two glycidyl groups, and the latter including oxyalkylene units and two glycidyl groups. Applicant’s specification [0049, 0050] indicates that both of the aforesaid epoxy compounds are suitable for use in reaction with the carboxyl-containing polyester.
Regarding claim 10, Craun, as modified, is silent regarding an epoxy equivalent of the epoxy resin (i.e., the epoxy-modified polyester) being 200 or more and 200,000 or less.
However, Hirose teaches that epoxy-modified polyester (i) (the reaction product of the epoxy and unsaturated polyester, formed via esterification between terminal carboxyl groups of the polyester and terminal glycidyl groups of the epoxy) preferably has an epoxy equivalent of about 2,000 to 10,000 and a number average molecular weight of 4,000 to 100,000 [0019] (Craun specifies Mn of 280-10,000). Hirose teaches that when the epoxy-modified polyester exhibits the following within the respective ranges, stability, application workability, and film performance (formed from the aqueous coating composition) are exhibited [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the epoxy-polyester of Craun (before addition of initiator 
Regarding claim 11, as set forth above (see paragraphs 42-46, 53-55), the interpolymer of Craun (and the aqueous coating composition as a whole), as modified, is formed via a substantially identical or identical process to that disclosed by Applicant, where Applicant explicitly states (see above citations) that the slow addition of both an initiator and the carboxyl-containing acrylic monomers, under heat, to the epoxy-polyester results in addition of the acrylic monomers (and thus formation of the acrylate copolymer) to the terminal(s) of the epoxy resin (i.e., the epoxy-polyester). Absent factually supported objective evidence to the contrary, there is a reasonable expectation that the acrylate copolymer grafted to the epoxy-polyester (of Craun, as modified) would have been grafted to at least one of the terminals of the epoxy-polyester (see MPEP 2112(IV), (V); 2112.01(I)), thereby reading on claim 11.
Regarding claim 12, Craun discloses that in forming the unsaturated polyester (before reaction with the epoxy resin), minor amounts of ethylenically unsaturated dicarboxylic acid monomers may be copolymerized with the diacids and diols utilized to form the polyester, of which introduces random points of unsaturation (double bond) into the polyester, of which are readily reactive with the ethylenically unsaturated monomers (i.e., acrylic acid, methacrylic acid) which are subsequently copolymerized with the epoxy-polyester [col 4, 6-64]. 
In view of the foregoing embodiment, given that there would have been points of unsaturation in the polyester, formed via esterification and of which Craun discloses are readily reactive with the ethylenically unsaturated carboxyl-containing acrylic monomers which are subsequently polymerized with the epoxy-polyester, there is a reasonable expectation that through addition of the initiator and unreacted monomers (as disclosed by Craun), the carboxyl-containing monomers would addition polymerize the random points of unsaturation of the 
Regarding claim 13, as set forth above in the rejection of claim 8, Craun discloses that the aqueous coating containing the interpolymer is suitably coated on the interior of metal food and beverage cans, including the metal substrates thereof [col 1, 5-10; col 2, 23-30; col 7, 40-49; col 10, 23-26], of which reads on the limitations of claim 13. Additionally or alternatively, given the aforesaid disclosure, it would have been prima facie obvious beyond any reasonable doubt for one of ordinary skill in the art, before the effective filing date of the invention, to have coated the aqueous coating composition of Craun, as modified, onto the interior surface of a metal food or beverage container or a metal substrate which is formed into said container, thereby also reading on the limitations of claim 13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Craun in view of Ambrose and Hirose as applied to claims 8 and 13 above, and further in view of Baker.
Regarding claim 14, Craun, as modified, is silent regarding the can being formed from a plurality of members which include the aqueous coating composition disposed thereon.
Baker teaches that common metal cans for food are two-piece and three-piece cans (as is generally well recognized in the art); and that the end-wall piece(s) and side-wall are coated (in the form of sheet metal before being assembled, or after being assembled into a can) with a vinyl, polyester, or epoxy-based resin to provide protection against corrosive materials contained therein [0036, 0037, 0056; Figures 2, 3, 6]. 
Given that Craun teaches the aqueous coating composition as suitable for coating the interior surfaces of metal food containers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the composition onto the interior of either of a two- or three-piece can, in finished or pre-assembled sheet metal form, as taught by Baker, as the aqueous coating composition is explicitly taught for the aforesaid Additionally, it would have been further obvious to have coated the composition onto a two- or three-piece can as stated, as Baker teaches that all of epoxy, vinyl, and polyester resins are suitable therefor (see MPEP 2144.06(II)). 
The aqueous coating composition of Craun, as modified, would have been coated on the interior surface(s) of a two- or three-piece can (coated on the sheet metal prior to forming the pieces or coated on the interior of the formed can), of which reads on the limitations of claim 14.

Pertinent Prior Art
The following constitutes prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention.
US 5,576,389 to Ueno et al. – discloses a coating composition including a base resin having two or more oxirane groups in its molecule, of which may be an epoxy-modified polyester, and a hardener which may include amines but is most preferably ethylenically unsaturated carboxyl-acid containing monomers such as maleic acid [cols. 1-4]
US 5,576,361 to Craun – similar to cited Craun reference above [entirety]
US 4,195,134 to Coleman – discloses a modified polyester formed from a poly (C2-C4 alkylene terephthalate), a diepoxide compound, and a multiphase polymer formed from C1 to C6 alkyl acrylate monomers [cols.1-5]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782